Citation Nr: 0837119	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  06-27 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


ISSUE

Entitlement to service connection for residuals of injury, 
lumbar spine.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
January 1972, including combat service in Vietnam from 
October 1969 to October 1970, and his decorations include the 
Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

In August 2007 the veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing in Little 
Rock, Arkansas.  

In February 2008 the Board remanded the matter for additional 
development.


FINDING OF FACT

Chronic lumbar sprain with degenerative disc disease at L5-S1 
had its onset in service.  


CONCLUSION OF LAW

Chronic lumbar sprain with degenerative disc disease at L5-S1 
was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for 
chronic lumbar sprain with degenerative disc disease at L5-
S1, which represents a complete grant of the benefit sought 
on appeal.  Thus, no discussion of VA's duties to notify and 
assist is required.

The veteran seeks service connection for residuals of an 
injury to his lower back.  During his August 2007 Travel 
Board hearing he testified with particularity regarding a 
meat disposal incident in Vietnam.  He testified that he hurt 
his back while heaving meat, and that he was treated for 
resulting back pain.  He said that he suffered from recurrent 
back pain for the remainder of his service.  He testified 
that he reported his back problem during his separation 
examination, and added that his written statement at the time 
of his separation that his condition had not changed since 
his last physical examination was true; his back still hurt.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service treatment records (STRs) confirm treatment for 
recurrent back pain of some months duration.  Diagnosis in 
November 1969 was low back strain.  Based on this evidence 
the Board finds the veteran's allegations of a back injury 
during service to be credible, especially as STRs show 
repeated treatment for prolonged back pain.  

Post-service medical records confirm that the veteran has a 
current lumbar spine disorder.  In a letter dated in August 
2005 a private physician avers that the veteran has a 
"chronic back problem."  According to the physician, X-rays 
revealed evidence of degenerative disc disease of the lumbar 
spine at L5-S1, with minor arthritic changes of the facet 
joints there.  The physician also noted that the veteran has 
informed him that he had hurt his back in the military years 
ago.

In June 2006 the veteran was sent for a C&P examination.  The 
examiner stated that the claims file was reviewed.  During 
the examination the veteran reported that he hurt his back in 
1969 while loading meat upon a military truck.  He reported 
that he continued to have symptoms throughout the remainder 
of his military service and following military discharge.  
Physical examination revealed that he had degenerative joint 
disease/degenerative disc disease of the lumbar spine.  With 
respect to the onset and etiology of the condition, the 
examiner stated,

It would be my medical opinion that the 
patient suffered from degenerative 
joint disease/degenerative disc disease 
of lumbar spine which is more likely 
related to aging and occupational wear 
and tear and not related to the remote 
strain he suffered in the military in 
1969 as there is no medical evidence as 
to a nexus to link the remote strain to 
present back related complaints.  It 
would be more likely that his present 
back-related complaints are a result of 
aging and occupational effects.

Unfortunately, this examiner failed to acknowledge the 
veteran's account of continued symptomatology since service, 
and instead relied on medical records and the lack thereof.  
As such, this opinion is accorded no weight.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the examiner did not comment 
on the veteran's report of in-service injury but relied on 
the service medical records to provide a negative opinion); 
see also Owens v. Brown, 7 Vet. App. 429 (1995) (it is the 
Board's fundamental responsibility to evaluate the probative 
value of all medical and lay evidence).  

In April 2008 the veteran was accorded another C&P 
examination.  The examiner noted that he had reviewed the 
claims folder.  At the examination the veteran stated that he 
injured his back during POW simulation training.  He reported 
that during this training a log was placed under his stomach 
and other soldiers jumped on his back.  He also indicated 
that his back was injured while lifting and throwing 100-
pound meat carcasses out of a truck.  He added that he has 
had back pain ever since this event.

Physical examination confirmed functional impairment of the 
lumbar spine.  Diagnosis was "chronic lumbar sprain [L]5-S1 
degenerative disc disease."  According to the examiner, it 
is at least as likely as not that his current back disorder 
had its onset in or is related to service."  The Board finds 
this opinion, which was based on personal examination of the 
veteran; testing with state of the art equipment; and an 
avowed review of the claims file; and which included a 
detailed rationale for the examiner's opinion, to be highly 
probative evidence in favor of the veteran's claim.  

In short, the record contains competent medical evidence of a 
current lumbar spine disorder and of an injury followed by 
treatment during service.  The record also contains credible 
lay evidence of continuity of symptomatology thereafter and 
competent medical evidence that links a current lumbar spine 
disorder to service.  The Board therefore finds that service 
connection for chronic lumbar sprain with degenerative disc 
disease at L5-S1 is warranted.


ORDER

Service connection for chronic lumbar sprain with 
degenerative disc disease at L5-S1 is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


